Citation Nr: 1205934	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  11-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2010, a statement of the case was issued in February 2011, and a substantive appeal was received in March 2011.  The Veteran testified at a Board hearing in October 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A November 20, 2001 VA outpatient treatment record reflects that the Veteran underwent an audiological evaluation.  The audiologist noted that exam results indicated the need for binaural hearing aids.  Hearing aids were issued to the Veteran.  A February 15, 2002 VA outpatient clinical entry references a November 20, 2001 audiogram.  Such audiogram is not of record.  On February 17, 2006, the Veteran underwent audiological reevaluation.  The examiner refers to audiometric results.  The audiogram is not of record.  The audiograms pertaining to audiological evaluations conducted on November 20, 2001 and February 17, 2006, should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.  In light of this matter being remanded, updated VA outpatient treatment records should be obtained for the period July 14, 2010, to the present.  See id.

A January 2011 VA examination report reflects that the Veteran indicated that his tinnitus symptoms began about seven years prior.  The VA examiner provided a negative etiological opinion in light of the Veteran's report.  At the Board hearing, the Veteran testified that he experienced tinnitus during service, and he has always experienced tinnitus, but it got worse seven years prior.  The Veteran asserted that when he attended the January 2011 VA examination he wrote down that his tinnitus began in service and was due to noise exposure in service.  An attempt should be made to obtain any documents associated with the Veteran's January 2011 VA audiological examination, to include any intake documents completed prior to his evaluation with the VA examiner.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder the November 20, 2001 and February 17, 2006 VA audiograms, and any other outstanding records pertaining to these VA audiological evaluations.  Associate updated VA outpatient treatment records for the period July 14, 2010, to the present.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.

2.  Request any and all documents associated with the Veteran's January 25, 2011 VA audiological examination, to include any intake documents completed prior to his evaluation by the VA examiner.  If such efforts prove unsuccessful, documentation to that effect should be associated with the claims folder.

3.  The RO/AMC should then readjudicate the issue of entitlement to service connection for tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



